DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10,17 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Are there 2 different substrate in claim 10, since substrate is being introduced twice.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,4 -14, 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bae et al (US Pub No. 20160013186).

 	With respect to claim 1, Bae et al discloses forming a dummy poly layer (120,Fig.12) over an upper portion of the fin structure (FS,102,104,Fig.12); etching an upper side portion of the dummy poly layer (124,Fig.13) using a first etching process (dry etching, Para 73); removing a remaining portion of the dummy poly layer thereby forming a void (Fig.14, para 73) to expose a central portion and a side portion of the upper portion of the fin structure (Fig.14); and forming a gate feature over the upper portion of the fin structure (Para 75-78).

 	With respect to claim 4, Bae et al discloses wherein the gate feature (150,Fig.1) overlays the central portion of the upper portion of the fin structure (Fig.1).

 	With respect to claim 5, Bae et al discloses wherein the gate feature comprises a gate dielectric layer (152,Fig.1) and at least a metal gate layer (156,Fig.1). 

 	With respect to claim 6, Bae et al discloses wherein the gate dielectric layer comprises a high-k dielectric layer (Para 33).

 	With respect to claim 7, Bae et al discloses wherein the gate feature surrounds sidewalls and a top surface of the central portion of the upper portion of the fin structure (Fig.1).

 	With respect to claim 8, Bae et al discloses wherein the gate feature surrounds sidewalls and a top surface of the side portion of the upper portion of the fin structure (Fig.1).

 	With respect to claim 9, Bae et al discloses further comprising forming a pair of source/drain features (128left and right,Fig.12), along the fin structure, that are disposed at respective sides of the gate feature (Fig.12).

 	With respect to claim 10, Bae et al discloses further comprising forming an oxide layer (110,Fig.1) between the fin structure and the gate feature (Fig.1).

 	With respect to claim 11, Bae et al discloses  a substrate (100,Fig.1); a fin structure formed on a substrate (FS,102,104,Fig.1); and a gate feature formed over the fin structure (150,Fig.1), the gate feature comprising a gate dielectric layer (152,Fig.1), wherein the gate dielectric layer traverses the fin structure to overlay a central portion of the fin structure (Fig.1) and opposite side portions of the fin structure, wherein the side portions of the fin structure extend beyond respective sidewalls of the gate feature (bottom of FS is lower than the gate feature,Fig.1) and away from the central portion of the fin structure (Fig.1).

With respect to claim 12, Bae et al discloses wherein the gate dielectric layer comprises a high-k dielectric layer (Para 33). 

 	With respect to claim 13, Bae et al discloses further comprising a first metal gate layer overlaying the gate dielectric layer (154,Fig.1), wherein the gate feature comprises one or more metal gate layers, stacked on top to one another, on the first metal gate layer (156,Fig.1).


  	With respect to claim 14 , Bae et al discloses wherein the gate dielectric layer and the first metal gate layer surround sidewalls and a top surface of the central portion of the fin structure (Fig.1).

 	With respect to claim 16, Bae et al discloses further comprising an oxide layer (110,Fig.1) disposed between the fin structure and the gate feature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 15,17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al (US Pub No. 20160013186).


 	With respect to claim 15, Bae et al discloses further comprising a pair of source/drain features (128,Fig.1) formed along the fin structure. However, Bae et al does not explicitly disclose that S/D are disposed at respective sides of the gate feature. On the other hand, Fig.12, shows that S/D are formed on both sides of the gate feature. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the Bae et al in fig.1 according to the teachings of Bae et al in Fig.12 such that Source and drain regions  are formed on the fin structure in order to be able to operate the transistor.

 	With respect 17, Bae et al discloses a substrate (100,Fig.1); a fin structure (FS,102,104,Fig.1) formed on a substrate (Fig.1); a gate feature that traverses the fin structure to overlay a central portion of the fin structure (150,Fig.1), wherein the gate feature comprises a gate dielectric layer (152,Fig.1)  and at least a metal gate layer (156,Fig.1), and wherein opposite side portions of the fin structure extend beyond respective opposite sidewalls of the gate feature and away from the central portion of the fin structure (Fig.1), However, Bae et al in Fig.1 does not explicitly disclose and a pair of source/drain features formed along the fin structure and disposed at respective sides of the gate feature. .On the other hand, Fig.12, shows that S/D are formed on both sides of the gate feature. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the Bae et al in fig.1 according to the teachings of Bae et al in Fig.12 such that Source and drain regions are formed on the fin structure in order to be able to operate the transistor.


 	With respect to claim 18, Bae et al discloses further comprising: a dielectric layer adjacent to opposite sidewalls of the gate feature (114,Fig.1); and an oxide layer disposed between the fin structure and the gate feature (110,Fig.1), wherein the gate feature further extends along the fin structure to overlay the opposite side portions of the fin structure (Fig.1).

 	With respect to claim 19, Bae et al discloses wherein the gate dielectric layer comprises a high-k dielectric layer (Para 33). 

 	With respect to claim 20, Bae et al discloses wherein the gate dielectric layer and the first metal gate layer surround sidewalls and top surfaces of the central portion and the side portions of the fin structure (Fig.1). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10910479. Although the claims at issue are not identical, they are not patentably distinct from each other because almost similar language.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895